EXHIBIT 10.01
FIRST AMENDMENT TO OFFICE/WAREHOUSE LEASE
     THIS FIRST AMENDMENT TO OFFICE/WAREHOUSE LEASE (the “Amendment”) is made
effective May 30, 2008, between SMD LINCOLN INVESTMENTS, a Minnesota limited
liability company (“Landlord”) and LECTEC CORPORATION, a Minnesota corporation
(“Tenant”).

  A.   Pursuant to the Office/Warehouse Lease dated as of May 23, 2003 between
Landlord and Tenant (the “Lease”), Landlord leased to Tenant approximately
14,316 square feet of space in a building located at 5618 Lincoln Drive, Edina,
Minnesota, as more particularly described in the Lease (the “Demised Premises”).
    B.   Except as hereinafter specifically provided, all words in this
Amendment beginning with capital letters which are not normally capitalized
shall have the meaning ascribed to such words in the Lease.     C.   Landlord
and Tenant desire to amend the Lease to alter certain provisions thereof on the
terms and conditions hereinafter set forth.

     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Landlord and Tenant agree as follows:

  1.   Each capitalized term used in this First Amendment shall have the same
meaning as is ascribed to such capitalized term in the Lease, unless otherwise
provided for herein.     2.   Effective May 30, 2008 the definition of the
“Demised Premises” identified in the Definitions Section of the Lease is hereby
amended to reduce the square footage leased for the remainder of the term of the
lease from 14,316 square feet to 3,299 square feet (the “New Demised Premises”)
as identified on the attached Exhibit A.     3.   Section 2 of the Lease is
hereby amended as of June 1, 2008 to reduce the Net Rent for the New Demised
Premises for the remainder of the Term as follows:

 



--------------------------------------------------------------------------------



 



                      Period   Monthly Period   Net Rent   Net Rent
6/1/08-8/31/08
  $ 4,428.84     $ 1,476.28  

  4.   The definition of “Tenant’s Proportionate Share” identified in the
Definitions Section of the Lease is hereby amended to decrease Tenant’s
Proportionate Share from 18.35% to 4.23%.     5.   Landlord and Tenant represent
and warrant that each has all the necessary approvals and authority to enter
into this Amendment, and shall indemnify and hold each other harmless for any
breach of this representation and warranty.     6.   Landlord and Tenant
represent and warrant that there are currently no defaults by either party under
the Lease.     7.   This Amendment may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument. Faxed signatures shall be
considered originals.     8.   All of the terms of the Lease, as amended hereby,
are hereby ratified and confirmed.

[SIGNATURE PAGES TO FOLLOW]

2



--------------------------------------------------------------------------------



 



     WHEREFORE, Landlord and Tenant have executed this Amendment as of the date
first above written.

                  LANDLORD:    
 
                SMD LINCOLN INVESTMENTS, LLC,
a Minnesota limited liability company    
 
           
 
  By:   /s/ Dennis J. Doyle
 
   
 
      Dennis J. Doyle    
 
      Its: President    

                  TENANT:    
 
                LEC TEC CORPORATION.,
a Minnesota corporation    
 
           
 
  By:   /s/ Bill Johnson    
 
           
 
  Print Name:   Bill Johnson    
 
  Title:   Controller    

3



--------------------------------------------------------------------------------



 



EXHIBIT A
DEPICTION OF THE NEW DEMISED PREMISES

4